Opinion issued September 29, 2016




                                    In The

                            Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-16-00559-CV
                          ———————————
                   MICHELLE Y. JACKSON, Appellant
                                V.
U.S. BANK TRUST, N.A. AS TRUSTEE FOR VERICREST OPPORTUNITY
LOAN TRUST ASSET HOLDINGS NPL3, BY CALIBER HOME LOANS,
INC., FORMERLY KNOWN AS VERICREST FINANCIAL, INC. AS ITS
ATTORNEY-IN-FACT, Appellee


                  On Appeal from the 400th District Court
                         Fort Bend County, Texas
                   Trial Court Case No. 13-DCV-207631


                        MEMORANDUM OPINION
     Appellant, Michelle Y. Jackson, proceeding pro se, attempted to appeal from

the trial court’s interlocutory judgment, which granted appellee’s motion for

interlocutory default and summary judgment in this foreclosure action.      The
appellee, U.S. Bank Trust, N.A. as Trustee for Vericrest Opportunity Loan Trust

Asset Holdings NPL3, by Caliber Home Loans, Inc., formerly known as Vericrest

Financial, Inc. as its Attorney-in-Fact (“U.S. Bank Trust”), filed a motion to dismiss

this appeal for want of jurisdiction. We agree with appellee, grant the motion, and

dismiss this appeal for want of jurisdiction.

      Generally, this Court has civil appellate jurisdiction over final judgments or

interlocutory orders specifically authorized as appealable by statute. See TEX. CIV.

PRAC. & REM. CODE ANN. §§ 51.012, 51.014(a)(1)–(12) (West Supp. 2016); CMH

Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011) (“Unless a statute authorizes an

interlocutory appeal, appellate courts generally only have jurisdiction over appeals

from final judgments.”). “A judgment is final ‘if and only if either it actually

disposes of all claims and parties then before the court, regardless of its language, or

it states with unmistakable clarity that it is a final judgment as to all claims and all

parties.’” In re Vaishangi, Inc., 442 S.W.3d 256, 259 (Tex. 2014) (quoting, inter

alia, Lehmann v. Har-Con Corp., 39 S.W.3d 191, 192–93 (Tex. 2001)).

      On August 30, 2016, appellee U.S. Bank Trust filed this motion to dismiss the

appeal for want of jurisdiction, contending that the June 24, 2016 interlocutory

judgment was a non-appealable interlocutory order. U.S. Bank Trust asserts that the

interlocutory judgment only granted it partial summary judgment because, among

other things, the judgment stated that it was not final, and it did not dispose of all


                                           2
parties and claims because a third party, the Unknown Heirs of U.L. Deary, are

represented by an attorney ad litem who has filed an answer, but no judgment has

been sought against them at this time. More than ten days has passed and appellant

has not filed a response to appellee’s motion to dismiss. See TEX. R. APP. P. 10.3(a).

      The trial court’s June 24, 2016 interlocutory judgment granting the appellee

U.S. Bank Trust’s motion for interlocutory default and summary judgment was not

a final judgment because it explicitly stated that “[o]nce this Judgment becomes final

it will serve as an Order authorizing [U.S. Bank Trust] to foreclose its lien. . . .”

Also, this interlocutory judgment does not fit under any of the categories of

appealable interlocutory orders.      See TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014(a)(1)–(12) (listing appealable interlocutory orders). Thus, we must dismiss

this appeal for want of jurisdiction because this interlocutory judgment was a partial

summary judgment that did not dispose of all claims and all parties and was not an

appealable interlocutory order. See CMH Homes, 340 S.W.3d at 447.

                                    Conclusion
      Accordingly, we grant appellee’s motion and dismiss this appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a); 43.2(f). We dismiss any other pending

motions as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Keyes, and Brown.



                                          3